MANDATE

                                  Court of Appeals
                              First District of Texas
                                   NO. 01-15-00403-CV

                    DAVID MUSICK & KAYLA MUSICK, Appellants

                                             V.
             FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

             Appeal from the County Civil Court at Law No. 2 of Harris County
                                  (Tr. Ct. No. 1048329)

TO THE COUNTY CIVIL COURT AT LAW NO. 2 OF HARRIS COUNTY,
GREETINGS:

         Before this Court, on the 18th day of August, 2015, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:

         After due consideration, the Court grants the motion to dismiss this appeal
         filed by the appellants, David Musick and Kayla Musick. It is therefore
         CONSIDERED, ADJUDGED, and ORDERED that the appeal be
         dismissed.

         It is further ORDERED that appellants pay all costs incurred by reason of
         this appeal.

         It is further ORDERED that this decision be certified below for
         observance.
       Judgment rendered August 18, 2015.

       Judgment rendered by panel consisting of Chief Justice Radack and Justices
       Bland and Huddle.


       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




October 23, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT